DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed 05/31/2022. Claims 1-30 are pending with claims 1-14 previously withdrawn.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims 1-14 are cancelled.
In claim 15, last line: “the pump” is changed to –the water pump--.
In claim 24, 5th line from the end: “a second end coupled to the beverage;” is changed to –a second end coupled to the water pump;--.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-14 directed to an invention non-elected without traverse.  Accordingly, claims 1-14 been cancelled.
Drawings
The drawings were received on 05/31/2022.  These drawings are acceptable.
Response to Arguments
Applicant’s arguments, see Remarks pages 8-9, filed 05/31/2022, with respect to objection to the specification have been fully considered and are persuasive.  The objection of the specification has been withdrawn. 
Applicant’s arguments, see Remarks pages 9-10, filed 05/31/2022, with respect to the 35 U.S.C. 112(b) rejections of claims 15-30 have been fully considered and are persuasive.  The rejections of claims 15-30 have been withdrawn.
Allowable Subject Matter
Claims 15-30 are allowed.
The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not show "An apparatus for maintaining a constant temperature of a beverage for the duration of its consumption, the apparatus comprising: a surface… a conduit system having at least one inlet sleeve coupled to the surface, the at least one inlet sleeve having: a first sleeve end that is coupled to the at least one bore wall; and a second sleeve end that is fluidly coupled to the conduit system; at least one beverage holder coupled to the first sleeve end, the at least one beverage holder having an overflow vent for allowing fluid to flow into the conduit system; a container coupled to the conduit system; a water pump contained in the container; and an internal conduit contained in the conduit system, the internal conduit having: a first end coupled to the at least one beverage holder; and a second end coupled to the water pump" recited in claim 15; “A method for maintaining a constant temperature of a beverage for the duration of its consumption, the method comprising: depositing a fluid into a cooling unit, the cooling unit having: a surface having:… a conduit system having at least one inlet sleeve coupled to the surface, the at least one inlet sleeve having: a first sleeve end that is coupled to the bore wall; and a second sleeve end that is fluidly coupled to the conduit system; a beverage holder coupled to the first sleeve end, the beverage holder having an overflow vent for allowing fluid to flow into the conduit system; a container coupled to the conduit system; a water pump contained in the container; and an internal conduit contained in the conduit system, the internal conduit having: a first end coupled to the beverage holder; and a second end coupled to the water pump; inserting a beverage into the beverage holder; initiating the water pump; and adjusting the temperature of the beverage with the fluid flowing through the beverage holder” recited in claim 24. 
The closest prior art of record (Brochier—EP347286-A1) discloses an apparatus and method for maintaining a constant temperature of a beverage with many of the limitations claimed, but not including the combination of technical features recited in the claims above. Although it is well known to provide an overflow vent between sleeves of the beverage holder (Fisher--US 3,888,092), there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to incorporate the apparatus and method for maintaining a constant temperature of a beverage for the duration of its consumption including the combination of recited structure of at least the at least one bore, a conduit system, at least one inlet sleeve, beverage holder, container and water pump in the arrangement as claimed. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in claims 15 and 24.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH F TRPISOVSKY/Primary Examiner, Art Unit 3763